COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      In the Interest of K.N.D., a Child

Appellate case number:    01-12-00584-CV

Trial court case number: 1103002J

Trial court:              314th District Court of Harris County

Date motion filed:        January 18, 2013

Party filing motion:      Appellee, Department of Family and Protective Services

       It is ordered that the motion for reconsideration en banc is denied.


Judge’s signature: /s/ Michael Massengale
                      Acting for the Court

Panel consists of: Chief Justice Radack, Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date: February 20, 2013